DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest an MRI apparatus comprising an MRI apparatus comprising: a first wireless antenna mounted or accommodated along a main face of the surface coil and exhibits horizontal polarization when the surface coil is horizontally placed on an object in combination with the remaining limitations of the claim.
With respect to claim 15, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest an MRI apparatus, comprising: a first wireless antenna with horizontal polarization and the biological information monitor includes at least one biological-information monitoring antenna disposed close to the object, a signal generator configured to generate a high-frequency signal, a coupling-amount detector configured to detect coupling amount of near-field coupling due to an electric field between the object and the biological information monitoring antenna by using the high-frequency signal, and a displacement detector  in combination with the remaining limitations of the claim. 
With respect to claim 18, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest an MRI apparatus comprising: a first wireless antenna with horizontal polarization, the first wireless antenna and the at least one second wireless antenna are antennas configured to suppress an induced signal caused by application of the RF pulse in combination with the remaining limitations of the claim. 
With respect to claims 2-14, 16-17, 19 and 20, are found allowable over the prior art of record due to its dependency to claims 1, 15, and 18 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record discloses the claimed invention as stated above except for specifying that the antenna located on top RF coil exhibits horizontal polarization. The prior art that includes an antenna or sensor located on the RF coil are usually used to register the location of the RF antenna or measuring/providing the parameters for the RF coil without creating a filed like the RF coil or antenna commonly used for MR imaging by creating a polarize B1 field. The wireless antenna of the claimed invention works differently since it has a different purpose. Also, the prior art fails to teach the antenna in communication with the first antenna located on the RF 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866